Examiner’s Statement of Reasons for Allowance
Claims 1-28 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 9, 15, 19, 24, and 28, generally, the prior art of record, United States Patent No. US 9838236 B2 to Bogdan which shows direct synthesis of receiver clock; United States Patent Application Publication No. US 20190238555 A1 to Buffard et al. which shows secure communication between in-vehicle electronic control units; United States Patent Application Publication No. US 20170293763 A1 to Shear et al. which shows methods and systems for secure and reliable identity-based computing; and United States Patent Application Publication No. US 20080168544 A1 to von Krogh which shows token device re-synchronization through a network solution, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “participate in a bi-directional authentication with a network entity in a communication network; send a clock service request message to the network entity; receive a clock service accept message in response to the clock service request message when the apparatus is eligible to use a clock service; and receive one or more secure clock signals from the network entity”; claim 9: “participating in a bi-directional authentication with a network entity in a communication network; sending a clock service request message to the network entity; receiving a clock service accept message in response to the clock service request message when the apparatus is eligible to use a clock service; and receiving one or more secure clock signals from the network entity”; claim 15: “participating in a bi-directional authentication with a network entity in a communication network; sending a clock service request message to the network entity; receiving a clock service accept message in response to the clock service request message when the apparatus is eligible to use a clock service; and receiving one or more secure clock signals from the network entity”; claim 19: “participate in a bi-directional authentication with a requesting device in a communication network; receive a clock service request message from the requesting device; verify the eligibility of the requesting device to request a clock service; and send one or more secure clock signals to the requesting device in response to successfully verifying the requesting device”; claim 24: “participating in a bi-directional authentication with a requesting device in a communication network; receiving a clock service request message from the requesting device; verifying the eligibility of the requesting device to request a clock service; and sending one or more secure clock signals to the requesting device in response to successfully verifying the requesting device”; and claim 28: “participating in a bi-directional authentication with a requesting device in a communication network; receiving a clock service request message from the requesting device; verifying the eligibility of the requesting device to request a clock service; and sending one or more secure clock signals to the requesting device in response to successfully verifying the requesting device”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431